Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated May 2, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 16-21 and 24-28 have been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446).
	The rejection of claims 16-21 and 24-28 under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Tajima et al. and Lashmore et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 22 has been rejected under 35 U.S.C. 103 as being unpatentable Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-21 and 24-28above, and further in view of Bishop et al. (US Patent Application Publication No. 2007/0227895 A1).

	The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable Huang et al. in view of Tajima et al. and Lashmore et al. as applied to claims 16-21 and 24-28above, and further in view of Bishop et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 29 has been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-21 and 24-28 above.
	The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Tajima et al. and Lashmore et al. as applied to claims 16-21 and 24-28 above has been withdrawn in view of Applicant’s amendment.

IV.	Claims 30 and 31 have been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of Tajima et al. (US Patent No. 4,142,948) and Lashmore et al. (US Patent No. 4,806,446) as applied to claims 16-21 and 24-28 above as applied to claim 29 above, and further in view of Bishop et al. (US Patent Application Publication No. 2007/0227895 A1).
	The rejection of claims 30 and 31 have been rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Tajima et al. and Lashmore et al. as applied to claims 16-21 and 24-28 above as applied to claim 29 above, and further in view of Bishop et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claims 16-17, 29 and 31 are objected to because of the following informalities:   
Claim 16
	line 5, the unit “g/l” should be amended to the unit -- g/L --.

	line 5, the word “and” should be deleted.

	line 12, then word -- and -- should be inserted after the word “ions;”.

Claim 17
	line 2, “chromium(III)sulphate” should be amended to -- chromium(III) sulphate --.

	line 3, “chromium(III)chloride” should be amended to -- chromium(III) chloride --.

Claim 29
	line 4, the “;” should be amended to a -- , --.

	line 6, the word -- a -- should be inserted after the word “deposit”.

	line 6, the word -- a -- should be inserted after the word “or”.

Claim 31
	line 2, “chromium (III) sulphate” should be amended to -- chromium(III) sulphate --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29
	line 3, it appears that “an electroplating bath” is the same as the electroplating bath recited in claim 16, line 1. However, the claim language is unclear as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
Bath
I.	Claims 16-22, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 024 863 (‘863) in view of Lashmore et al. (US Patent No. 4,806,446) and CN 

102383150 (’150).
	Regarding claim 16, GB ‘863 teaches an electroplating bath (= an aqueous electroplating bath) [page 1, line 36-37] for depositing chromium metal coating on a substrate or chromium metal alloy coating on a substrate comprising:
(a)  50 to 400 g/L (0.164 M to 1.314 M) [= the concentration of CrIII ions in the electrolyte will, typically, be from 0.1 to 2.0 molar] (page 1, lines 52-54) of at least one trivalent chromium salt (= chromium salts) [page 1, line 55], 
(b)  100 to 400 g/L (2.17 M to 8.68 M) of at least one complexing agent (= the weak complexing agent is, preferably, present in the aqueous plating bath at a concentration of from 0.1 to 6.0 molar) [page 1, lines 106-109], 
(c)  g/L of at least one halogen salt (= other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added) [page 2, lines 19-22], 
(d)  g/L of additives, wherein the additives are selected from the group consisting of brighteners and wetting agents (= surfactants and levellers may also be added to the bath, if desired) [page 2, lines 24-25], and 
(e)  optionally an alloy former (= the concentration of cobalt or iron ions in the electrolyte) [page 1, lines 60-61], 
· wherein the electroplating bath has a pH from 4 to 7 (= the pH of the bath liquor will preferably be within the range of from 1 to 4) [page 2, lines 26-27] and is substantially free of divalent sulphur compounds and boric acid, its salts and/or derivatives (page 3, Claim 1), 

· wherein the molar ratio of the complexing agent to the trivalent chromium salt is from 10:1 to 15:1 (= 0.1 to 6.0 molar of the weak complexing agent to 0.1 to 2.0 molar of the CrIII ions from the chromium salt) [page 1, lines 52-53 and 106-108],
· wherein the electroplating bath is substantially free of aluminium ions (page 3, Claim 1), and
· wherein the at least one complexing agent is selected from the group consisting of carboxylic acids and carboxylate salts (= a list of suitable weak complexing agents is given in earlier British Patent Specification No. 1,488,381) [page 1, lines 103-105], 
whereby, when the substrate (= substrates) [page 2, lines 95-100] is immersed in the electroplating bath (= the substrate to be coated in a bath) [page 1, line 46] and an electrical current is applied (= the method of electrodeposition will generally be carried out using a plating current density range of 30 to 10,000 amps per square metre) [page 2, lines 88-91], the substrate is deposited with, a chromium metal coating or a chromium metal alloy coating (= a method of electro-depositing black chromium-containing coatings onto a substrate) [page 1, lines 42-44].  
The bath of GB ‘863 differs from the instant invention because GB ‘863 does not disclose the following:
a.	1 to 50 g/l (0.0085 M to 0.425 M) of at least one halogen salt.
GB ‘863 teaches that:
As is usual in the prior art trivalent chromium baths, the electrolytic anion is preferably sulphate or halide anion. The electrolyte may further contain other additives which will improve the bath performance and the properties of the electrodeposit and the use of these bath additives is well-known. Examples of such additives will include boric acid, borates or 

fluoborates which increase the efficiency of deposition at high current densities. Other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added to improve the bath performance in respect of the plating range, current efficiency and covering power. Surfactants and levellers may also be added to the bath, if desired (page 2, lines 10-25).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one halogen salt described by 
GB ‘863 with 1 to 50 g/l (0.0085 M to 0.425 M) of at least one halogen salt because considering that GB ‘863 is silent as to the specific concentration of the alkali and alkaline-earth metal fluorides and chlorides, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the alkali and alkaline-earth metal fluorides and chlorides through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Furthermore, Lashmore teaches a trivalent chromium electroplating bath.

An alkali halide and/or ammonium halide is also preferably added to the electroplating bath. Bromide is the most preferable of the alkali halides. An advantageous way to add bromide is in the form of KBr at a concentration of between 5 and 20 g/l. However, fluoride or fluoride ions also may be used. The halide functions to deoxidize and to be released at the anode. Without the halide a certain percentage of the chromium will be oxidized from the trivalent to the hexavalent state. The halide therefore functions to reduce the amount of hexavalent chromium at the anode (col. 3, lines 23-33).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the at least one halogen salt described by 
GB ‘863 with 1 to 50 g/l (0.0085 M to 0.425 M) of at least one halogen salt because a 
concentration of between 5 and 20 g/l of an alkali halide and/or ammonium halide functions to deoxidize and to be released at the anode. Without the halide a certain percentage of the chromium will be oxidized from the trivalent to the hexavalent state.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	0.5 to 10 g/L of additives.
	GB ‘863 teaches that:
As is usual in the prior art trivalent chromium baths, the electrolytic anion is preferably sulphate or halide anion. The electrolyte may further contain other additives which will improve the bath performance and the properties of the electrodeposit and the use of these bath additives is well-known. Examples of such additives will include boric acid, borates or fluoborates which increase the efficiency of deposition at high current densities. Other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added to improve the bath performance in respect of the plating range, current efficiency and covering power. Surfactants and levellers may also be added to the bath, if desired (page 2, lines 10-25).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the additives described by GB ‘863 with 

0.5 to 10 g/L of additives because considering that GB ‘863 is silent as to the specific concentration of the surfactants, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the surfactants through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Furthermore, CN ‘150 teaches a trivalent chromium electroplating solution. The trivalent chromium electroplating solution is composed of a wetting agent wherein the content of the wetting agent is 0.01 g/L~8 g/L (ƿ [0010] and [0015]).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the additives described by GB ‘863 with 0.5 to 10 g/L of additives because using 0.01 g/L~8 g/L of a wetting agent in a trivalent chromium electroplating solution electrodeposits chromium.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 17, GB ‘863 teaches wherein the trivalent chromium salt is selected from the group consisting of chromium(III) sulphate, in acidic or alkaline form (= Cr2(SO4)3·9H2O (1.0 M CrIII)) [page 2, line 114], chromium(III) chloride (= CrIII (as chloride)) [page 3, line 19], chromium(III) acetate, chromium(III) hydroxy acetate, chromium(M) formate, chromium(III) hydroxy formate, chromium(III) carbonate, chromium(III) methanesulfonate, potassium chromium(III) sulphate, and mixtures thereof.{N5841557}2.Serial No.: 16/808,948 Docket No.: 35105-P0015 (CO)-US-AFiling Date: March 4, 2020 Examiner: E. Wong
Regarding claim 18, GB ‘863 teaches wherein the trivalent chromium salt is present in an amount of 100 to 300 g/L (0.328 M to 0.984 M) [= the concentration of CrIII ions in the electrolyte will, typically, be from 0.1 to 2.0 molar] (page 1, lines 52-59).
 Regarding claim 19, GB ‘863 teaches wherein the trivalent chromium salt is present in an amount of 120 to 160 g/L (0.3936 M to 0.5248 M) [= the concentration of CrIII ions in the electrolyte will, typically, be from 0.1 to 2.0 molar] (page 1, lines 52-59).
Regarding claim 20, GB ‘863 teaches wherein the anion of the trivalent chromium salt is the anion of a volatile or electrochemically consumable acid (= Cr2(SO4)3·9H2O (1.0 M CrIII) [page 2, line 114]; and CrIII (as chloride) [page 3, line 19]).
Regarding claim 21, GB ‘863 teaches wherein the alloy former is selected from the group consisting of vanadium, manganese, iron, cobalt, nickel, molybdenum, tungsten, and 
mixtures thereof (= the concentration of cobalt or iron ions in the electrolyte) [page 1, lines 60-61].

	Regarding claim 22, GB ‘863 teaches wherein the electroplating bath further comprises carbon, oxygen, and nitrogen provided from organic components (= formate ions) [page 1, lines 110-112] or ammonia in the electroplating bath (= other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI) [page 2, lines 19-21].
Regarding claim 24, GB ‘863 teaches wherein the complexing agent is present in an amount of 100 to 300 g/L (2.17 M to 6.61 M) [= the weak complexing agent is, preferably, present in the aqueous plating bath at a concentration of from 0.1 to 6.0 molar] (page 1, lines 106-108) and/or the molar ratio of the complexing agent to the trivalent chromium salt is from 10:1 to 13:1 (= 0.1 to 6.0 molar of the weak complexing agent to 0.1 to 2.0 molar of the CrIII ions from the chromium salts) [page 1, lines 52-59 and 106-109]. 
	Regarding claim 25, GB ‘863 teaches wherein the halogen salt is selected from the group consisting of bromide, chloride, iodide, and fluoride salts (= other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added) [page 2, lines 19-24], and/or 
Lashmore teaches wherein the halogen salt is present in an amount of 5 to 50 g/L (= between 5 and 20 g/l of an alkali halide and/or ammonium halide) [col. 3, lines 23-33].
	Regarding claim 26, GB ‘863 teaches wherein the electroplating bath further comprises 
fluorides as at least one further complexing agent and/or as at least one further halogen salt (= other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added{N5841557}3) [page 2, lines 19-24].Serial No.: 16/808,948 Docket No.: 35105-P0015 (CO)-US-AFiling Date: March 4, 2020 Examiner: E. Wong

	Regarding claim 28, GB ‘863 teaches wherein the electroplating bath is substantially free of chloride ions (= other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added{N5841557}3) [page 2, lines 19-24].

Process
II.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 024 863 (‘863) in view of Lashmore et al. (US Patent No. 4,806,446) and CN 102383150 (’150) as applied to claims 16-22, 24-26 and 28 above.
	GB ‘863, Lashmore and CN ‘150 are as applied above and incorporated herein.
	Regarding claim 29, GB ‘863 teaches a process for depositing chromium on a substrate 
including the following steps: 
• providing an electroplating bath of claim 16 (see I. above),
• providing an anode (= an anode) [page 1, line 45];
• immersing a substrate in the electroplating bath (= the substrate to be coated in a bath containing CrIII ions) [page 1, lines 46-47], and 
• applying an electrical current (= the method of electrodeposition will generally be carried out using a plating current density range of 30 to 10,000 amps per square metre) [page 2, lines 88-91] to deposit trivalent chromium metal coating or chromium metal alloy coating on the substrate (= a method of electro-depositing black chromium-containing coatings onto a substrate) [page 1, lines 42-44].


III.	Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 024 863 (‘863) in view of Lashmore et al. (US Patent No. 4,806,446) and CN 102383150 (’150) as applied to claims 16-22, 24-26 and 28 above as applied to claim 29 above, and further in view of Bishop et al. (US Patent Application Publication No. 2007/0227895 A1) and Deyrup (US Patent No. 3,006,823).
	GB ‘863, Lashmore and CN ‘150 are as applied above and incorporated herein.
	Regarding claim 30, the process of GB ‘863 differs from the instant invention because GB ‘863 does not disclose wherein the electroplating bath is separated from the anode by a membrane.  
	Bishop teaches methods for electroplating with chromium deposits (page 1, [0002])..
	In one embodiment, the anodes may be isolated from the bath. In one embodiment, the anodes may be isolated by use of a fabric, which may be either tightly knit or loosely woven. Suitable fabrics include those known in the art for such use, including, e.g., cotton and polypropylene, the latter available from Chautauqua Metal Finishing Supply, Ashville, N.Y. In another embodiment, the anode may be isolated by use of anionic or cationic membranes, for example, such as perfluorosulfonic acid membranes sold under the tradenames NAFION® (DuPont), AClPLEX® (Asahi Kasei), FLEMION® (Asahi Glass) or others supplied by Dow or by Membranes International Glen Rock, N.J. In one embodiment, the anode may be placed in a compartment, in which the compartment is filled with an acidic, neutral, or alkaline electrolyte that differs from the bulk electrolyte, by an ion exchange means such as a cationic or anionic membrane or a salt bridge (pages 10-11, [0097]).

Deyrup teaches chromium plating (col. 1, lines 10-12).
In some cases, some of the above-mentioned anions cause problems at the anode. For example, chloride ions liberate noxious chlorine at the anode, or in the case of perchlorate ions, the chromium complex may be oxidized electrically at the anode to hexavalent chromium which is detrimental to plating performance. These difficulties may be partly avoided by placing the anode in a separate compartment with a porous diaphragm to limit mixing of the solution from the anode and cathode regions. These difficulties may be completely avoided by isolating the anode within a cation-permeable membrane. Several companies make a cloth coated with a cation exchange resin for this purpose; such membranes are rugged, low in electrical resistance, and 

permit cations to penetrate freely while anions are barred. Under such conditions any convenient electrolyte, for example, dilute sulfuric acid may be used in the anode bag or compartment (col. 4, lines 58-73).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating bath described by 
GB ‘863 with wherein the electroplating bath is separated from the anode by a membrane because anions cause problems at the anode and the chromium complex may be oxidized electrically at the anode to hexavalent chromium which is detrimental to plating performance. These difficulties may be partly avoided by placing the anode in a separate compartment with a porous diaphragm to limit mixing of the solution from the anode and cathode regions.
	Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art with a reasonable expectation of success (MPEP § 2141).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 31, GB ‘863 teaches wherein an anolyte of the electroplating bath comprises chromium(III) sulphate (= Cr2(SO4)3·9H2O (1.0 M CrIII) [page 2, line 114].

	Bishop teaches wherein an anolyte of the electroplating bath comprises chromium(III) sulphate (= chromium sulfate solution) [page 4, [0044]].

Bath
IV.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 024 863 (‘863) in view of Lashmore et al. (US Patent No. 4,806,446).
	Regarding claim 32, GB ‘863 teaches an electroplating bath (= an aqueous electroplating bath) [page 1, line 36-37] for depositing chromium metal coating on a substrate or chromium metal alloy coating on a substrate comprising:
(a)  50 to 400 g/L (0.164 M to 1.314 M) [= the concentration of CrIII ions in the electrolyte will, typically, be from 0.1 to 2.0 molar] (page 1, lines 52-54) of at least one trivalent chromium salt (= chromium salts) [page 1, line 55], 
(b)  100 to 400 g/L (2.17 M to 8.68 M) of at least one complexing agent (= the weak complexing agent is, preferably, present in the aqueous plating bath at a concentration of from 0.1 to 6.0 molar) [page 1, lines 106-109], 
(c)  g/L of at least one halogen salt (= other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added) [page 2, lines 19-22], 
(d) 0 to 10 g/L of additives (= the electrolyte may further contain other additives) [page 2, lines 12-16], and 
(e)  optionally an alloy former (= the concentration of cobalt or iron ions in the 

electrolyte) [page 1, lines 60-61], 
· wherein the electroplating bath has a pH from 4 to 7 (= the pH of the bath liquor will preferably be within the range of from 1 to 4) [page 2, lines 26-27] and is substantially free of divalent sulphur compounds and boric acid, its salts and/or derivatives (page 3, Claim 1), 
· wherein the molar ratio of the complexing agent to the trivalent chromium salt is from 10:1 to 15:1 (= 0.1 to 6.0 molar of the weak complexing agent to 0.1 to 2.0 molar of the CrIII ions from the chromium salt) [page 1, lines 52-53 and 106-108],
· wherein the electroplating bath is substantially free of aluminium ions and is 
substantially free of chloride ions (page 3, Claim 1), and
· wherein the at least one complexing agent is selected from the group consisting of carboxylic acids and carboxylate salts (= a list of suitable weak complexing agents is given in earlier British Patent Specification No. 1,488,381) [page 1, lines 103-105], 
whereby, when the substrate (= substrates) [page 2, lines 95-100] is immersed in the electroplating bath (= the substrate to be coated in a bath) [page 1, line 46] and an electrical current is applied (= the method of electrodeposition will generally be carried out using a plating current density range of 30 to 10,000 amps per square metre) [page 2, lines 88-91], the substrate is deposited with, a chromium metal coating or a chromium metal alloy coating (= a method of electro-depositing black chromium-containing coatings onto a substrate) [page 1, lines 42-44].  
The bath of GB ‘863 differs from the instant invention because GB ‘863 does not disclose 1 to 50 g/l (0.0085 M to 0.425 M) of at least one halogen salt.

GB ‘863 teaches that:
As is usual in the prior art trivalent chromium baths, the electrolytic anion is preferably sulphate or halide anion. The electrolyte may further contain other additives which will improve the bath performance and the properties of the electrodeposit and the use of these bath additives is well-known. Examples of such additives will include boric acid, borates or fluoborates which increase the efficiency of deposition at high current densities. Other salts, especially fluorides and chlorides of alkali and alkaline-earth metals, such as NaF, NaCI and CaCI2, and also NH4CI, may be added to improve the bath performance in respect of the plating range, current efficiency and covering power. Surfactants and levellers may also be added to the bath, if desired (page 2, lines 10-25).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one halogen salt described by GB ‘863 with 1 to 50 g/l (0.0085 M to 0.425 M) of at least one halogen salt because considering that GB ‘863 is silent as to the specific concentration of the alkali and alkaline-earth metal fluorides and chlorides, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the alkali and alkaline-earth metal fluorides and chlorides through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Furthermore, Lashmore teaches a trivalent chromium electroplating bath.

An alkali halide and/or ammonium halide is also preferably added to the electroplating bath. 

Bromide is the most preferable of the alkali halides. An advantageous way to add bromide is in the form of KBr at a concentration of between 5 and 20 g/l. However, fluoride or fluoride ions also may be used. The halide functions to deoxidize and to be released at the anode. Without the halide a certain percentage of the chromium will be oxidized from the trivalent to the hexavalent state. The halide therefore functions to reduce the amount of hexavalent chromium at the anode (col. 3, lines 23-33).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the at least one halogen salt described by 
GB ‘863 with 1 to 50 g/l (0.0085 M to 0.425 M) of at least one halogen salt because a 
concentration of between 5 and 20 g/l of an alkali halide and/or ammonium halide functions to 
deoxidize and to be released at the anode. Without the halide a certain percentage of the chromium will be oxidized from the trivalent to the hexavalent state.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 1 488 381 is cited to teach a list of suitable weak complexing agents (page 2).

	Tomaszewski (US Patent No. 4,477,318) is cited to teach molar ratios of total ammonium ion to chromium ion ranging from about 2.0:1 up about 11:1 (col. 5, lines 7-10).
	Barclay et al. (US Patent No. 4,062,737) is cited to teach that while not required for a single or short run, it was found to be necessary for long term operations of the bath to isolate this anode by means of a semi-permeable barrier, in a sodium perchlorate anolyte solution. In the absence of such isolation the pH of the electrolyte falls away steadily. It is then found that when the pH value falls below 1.5 plating ceases (col. 3, lines 23-29).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 

examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 13, 2022